-I>U~)l\)

\OOO\)O\'J\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Gibson, Dunn &
Crutcher LLP

Case 5:17-cv-00220-LHK Document 1084-1 Filed 01/03/19 Page 1 of 4

THEODORE J. BOUTROUS, JR. (SBN 132099)
tboutrous@gibsondunn.com

RICHARD J. DOREN (SBN 124666)
rdoren@gibsondunn.com

DANIEL G. SWANSON (SBN 116556)
dswanson@gibsondunn.com

MICHELE L. MARYOTT (SBN 191993)
mmaryott@gibsondunn.com

JASON C. LO (SBN 219030)
jlo@gibsondunn.com

JENNIFER J. RHO (SBN 254312)
jrho@gibsondunn.com

MELISSA PHAN (SBN 266880)
mphan@gibsondunn.com

GIBSON, DUNN & CRUTCHER LLP
333 South Grand Avenue

Los Angeles, CA 90071

Tel: (213) 229-7000

Fax: (213) 229-7520

Attorneysfor Non~Parly Pegatron Corporation

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

SAN JOSE DIVISION

FEDERAL TRADE COMMISSION,
Plaintiff,
v.

QUALCOMM INCORPORATED, a Delaware
corporation,

Defendant.

 

 

 

 

Case No. 51 17-CV-220-LHK-NMC

The Honorable Lucy H. Koh

DECLARATION 0F zOE CHEN IN
sUPPORT OF MOTION To SEAL
PURSUANT To LOCAL RULE 79_5(¢)(1)

 

DECLARATION OF ZOE CHEN IN SUPPORT MOTION TO SEAL

CASE NO. 5 : 17-CV-220-LHK-NMC

-I>L).)

\OOO\]O'\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Gibson, Dunn &
Crutcher LLP

Case 5:17-cv-00220-LHK Document 1084-1 Filed 01/03/19 Page 2 of 4

I, Zoe Chen, declare as follows:

l. l am a Deputy Director in the Legal & IPR Center of Pegatron Corporation
(“Pegatron”).

2. l make this declaration in support of Administrative Motion to File Under Seal as to
portions of Plaintiff’s Proposed Trial Exhibits pursuant to Civil Local Rule 79-5(e)(l). I have
personal knowledge of the matters stated in this declaration and would testify truthfully to them if
called upon to do so.

3. As part of my role at Pegatron, l am familiar with Pegatron’s agreements with
customers and suppliers, license agreements, and negotiations of such agreements, and the efforts that
Pegatron takes to ensure that sensitive licensing and pricing and other customer and supplier-related
information is kept confidential. I am also familiar with the nature of Pegatron’s relationships with
its customers and the manufacturing activity that Pegatron conducts

4. l have reviewed the portions of Plaintiff"s proposed trial exhibits identified to me as
potentially containing confidential Pegatron information Based upon my review, l have determined
that the following documents include confidential information, specifically in all or portions of the
following:

0 JX0053 ~ all sections except section 3 (portions), section 5.l (whole), and section 5.2

(portions);

0 JX0054 - all; and
0 Deposition of Monica Yang, Volume l (March 15-16, 2018) (“Yang Deposition”) at 104:6,

104:14, ll3:8-22, 135:10-22, and Volume ll at 214:23, 214:25, 230:5-8, 230:13-18.

5. I understand that my counsel will provide Plaintiff’s counsel with a version of JX0053
and the Yang Deposition that identifies, with proposed redactions and/or red boxes, the language that
is highly confidential to Pegatron and should be sealed.

6. Pegatron believes that there are compelling reasons to seal the limited amount of
information that Pegatron seeks to seal here - specifically, precise confidential license terms of its

and another entity’s agreements

 

 

 

DECLARATION OF ZOE CHEN IN SUPPORT MOTION TO SEAL
CASE NO. 5:17-CV-220-LHK-NMC

-I>b.)

\OOO\]O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Gibson, Dunn &
Crulcher LLP

Case 5:17-cv-00220-LHK Document 1084-1 Filed 01/03/19 Page 3 of 4

7. The information in the identified parts of JX0053, in JX0054, as well as in lines 230:5-
8 and 230:13-18 of the Yang Deposition reveal contractual provisions from or negotiation of
confidential agreements between Pegatron and Qualcomm. The agreements include specific non-
public provisions that have not been publicly disclosed by Pegatron or Qualcomm, as well as
confidentiality provisions stating that the terms of these agreements should be kept confidential.
Exposure of the terms of the agreements would also harm Pegatron’s business and competitive
position by disclosing this confidential information to its competitors, its customers, and its suppliers
and thus provide them with insights into Pegatron’s confidential business deals and licensing terms to
which Pegatron has previously agreed. The information in these sections also contains
communications or terms regarding licensing negotiations between Pegatron and Qualcomm.
Pegatron does not disclose its confidential business negotiations to the public. Public disclosure of
these confidential business negotiations, license terms, and licensing obligations would harm
Pegatron’s business and competitive position by revealing Pegatron’s confidential and sensitive
information to the public, including to Pegatron’s competitors, customers, and suppliers, and
therefore not only reveal the nature and content of those obligations but also, by exposing Pegatron’s
negotiating strategy or history, put the company at a competitive disadvantage in future negotiations
with its customers and suppliers.

8. lt is my understanding, moreover, the information in the identified parts of JX0053,
the information in JX0054, as well as lines 230:5-8 and 230:13-l8 of the Yang Deposition are not
critically relevant to the issues being tried. lt is therefore my opinion that there is a compelling
reason to seal these portions to avoid causing significant harm to Pegatron.

9. Lines 104:6, l04:l4, ll3:8-22, 135210-22, 214:23, 214:25, 230:5-8, and 230:13-18 of
the Yang deposition reveal confidential information about the scope, content, and terms, of a
confidential contract between Qualcomm and a non-Pegatron entity that Pegatron was authorized to
review. Pegatron does not have the authority to publicly reveal the confidential terms of that
agreement to which it is not a party. As a participant in the highly competitive contract
manufacturing business, Pegatron’s relationships with third parties and the ability to protect the

confidentiality of their business and licensing information are core to Pegatron’s business Pegatron

 

 

 

DECLARATION OF ZOE CHEN IN SUPPORT MOTION 'l`O SEAL
CASE NO. 5:17-CV-220-LHK-NMC

Case 5:17-cv-00220-LHK Document 1084-1 Filed 01/03/19 Page 4 of 4

l would therefore be significantly harmed if it were not able to protect the confidential nature of such

2 information of third parties.

3 10. lt is also my understanding that this particular information is not at the center of the

4 issues to be tried, and that maintaining the confidential nature of this particular information would not
5 affect the public’s ability to understand the issues at trial. Therefore, it is my opinion that there is a

6 compelling reason to seal these portions to avoid causing significant harm to Pegatron.

7

8

9 l declare under penalty of perjury under the laws of the United States that the foregoing is true

10 and correct. Executed at Taipei, Taiwan, thisZ_gday of December, 2018.
ll
12 §§ ( :/A ¢ § 4 f

13 Zoe Chen

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Gib$°n~ Du"" & DECLARATION OF ZOE CHEN lN SUPPORT MOTION TO SEAL
Crufcher LLP CASE NO. 5:17-CV-220-LHK-NMC

 

 

